Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed with the written response received on February 18, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 15 are amended.  Accordingly, claims 1-20 are pending in this application.  

Response to Arguments
Applicant’s arguments to the amended claims 1 and 15, see pages 9-14 , filed February 18, 2022, with respect to the rejection of claims 1- 20 under Rejection 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references, United States Patent No. US 4,219,945 to RUDY, in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. in further view of United States Patent No. US 7,073,276 B2 to JOHN SWIGART in view of United States Patent Application No. US 2016/0353836 A1 to TOM LUEDECKE et al. in view of United States Patent Application No. US 2016/0295968 A1 to FIDENCIO CAMPOS II et al., and further in view of United States Patent No. US 5,704,137 to TODD DEAN et al.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 4,219,945 to RUDY (herein after "Rudy") in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. (herein after "Langvin").
As to Claim 1, Rudy discloses a footwear midsole comprising (See Col. 4, Lines 51-65 of Rudy, teaching footwear with a midsole (insert 10)): an interior compartment defined by a wall that extends around an interior to form a closed compartment (See Figure 9, teaching an interior compartment defined by a wall (19a, 19b)  that extends around an interior to form a closed compartment), and 
an elastomeric covering that extends around an exterior surface of  the wall to completely surround the interior compartment (See Col. 4, Lines 51-68, "Another manner of enclosing the insert 10 in elastomeric material is to preform the upper and lower portions 19a, 19b of the encapsulating member, to conform to the shape of the insert 10"); wherein the midsole enables top-down compression when a force is exerted upon the midsole (See Col. 7 , Lines 25-30, "When the heel applies a load to the shoe, the mid-sole 51 will deflect at its mid-portion, the insert 10 being under compression and yieldable in proportion to the compression load applied by the heel (FIG. 11). When the load is released, the midsole 51 and the insert 10 will return to their original conditions as shown in FIG. 10"). 
	However, Rudy does not explicitly disclose wherein the interior comprises a fluid.
	Langvin teaches footwear and discloses wherein the interior comprises a fluid (110) (See Paragraph 40, In particular, in some cases, fluid chamber 110 may be disposed in midsole 106 of sole structure 104”).
	Rudy is analogous art to the claimed invention as it relates to footwear having a midsole; and, Langvin is analogous art to the claimed invention in that it provides a fluid filled chambers that can be disposed in a midsole and consist of a liquid for the shoe wearer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the midsole of Rudy, wherein the interior comprises a fluid, as taught by Langvin, in order to provide the wearer with enhanced cushioning that can help absorb shocks applied as an article contacts the ground during walking, running, jumping or other activities (Para 0038 Langvin).
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 2,  Rudy/Langvin disclose the midsole of claim 1, 
further comprising an inflation housing that allows fluid to be added or removed from the interior compartment (See Col. 5, and Lines 65-68 of Rudy, "In the event that an air valve 30 is provided in the insert, its chambers can be inflated to the desired pressure by using air as the inflation medium in order to: achieve special dynamic responsive characteristics").  
As to Claim 3,  Rudy/Langvin disclose the midsole of claim 1, wherein the fluid comprises a gas, a liquid, or combinations thereof (See Col. 5, and Lines 65-68 and Col. 6 Lines 1 – 42 of Rudy, "It is, however, desirable to inflate the insert chambers with a large molecule gas, the material of the insert being such that the gas will not readily escape from the chambers 15").  
As to Claim 4,  Rudy/Langvin disclose the midsole of claim 1, wherein the fluid is selected from ambient air, nitrogen, carbon dioxide, helium, or combinations thereof (See Col. 5  Lines 65-68 and Col. 6 Lines 1 – 42 of Rudy, "However, ambient air will diffuse through the insert into the chambers to add the partial pressure of the components of air to the inflation pressure of the large molecule gas within the insole." See Col. 8 Lines ).  
As to Claim 5, Rudy/Langvin disclose the midsole of claim 1, wherein the fluid is selected from water, saline, or combinations thereof (See Paragraph 0039 of Langvin, "In other cases, fluid chamber 110 can be configured to receive a liquid, such as water or any other type of liquid including a combination of liquids").    
As to Claim 6, Rudy/Langvin disclose the midsole of claim 1, wherein the elastomeric material is selected from natural or synthetic rubber, natural or synthetic rubber blends, polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, silicone, polyether block amides, ethylene-vinyl acetate, thermoplastic elastomers, polyurethane, polyester, polyester polyurethane, polyether polyurethane, or combinations thereof (See Col. 6, Lines 15-31 of Rudy, "As set forth therein, the material of the insert can be selected from the following materials: polyurethane; polyester elastomer; fluoroelastomer; chlorinated polyethylene; polyvinyl chloride; chlorosulfonated polyethylene; polyethylene/ethylene vinyl acetate copolymer; neoprene; butadiene acrylonitrile rubber, butadiene styrene rubber; ethylene propylene polymer; natural rubber, high strength silicone rubber; low density polyethylene; adduct rubber; sulfide rubber; methyl rubber; thermoplastic rubbers").  
As to Claim 10, Rudy/Langvin disclose the midsole of claim 1, wherein the covering creates an air-tight seal around the midsole interior compartment  (See Paragraph 0043 of Langvin, “Outer lining 112 may be substantially impermeable to fluid so that fluid cannot escape from fluid chamber 110").  
As to Claim 11, Rudy/Langvin disclose the midsole of claim 1, wherein the interior compartment includes two or more sub-compartments (See Paragraph 0045, "Generally, fluid chamber 110 can have any size and geometry. Examples of some possible geometries include, but are not limited to: box-like shapes, hemispherical shapes, regular three dimensional geometries, irregular three dimensional geometries as well as any other kinds of geometries. Furthermore, in other embodiments, article 100 can be configured with multiple fluid chambers, rather than a single fluid chamber. In other embodiments, two or more fluid chambers could be used").  
As to Claim 15,  Rudy discloses an article of footwear comprising (See Col. 1 Lines 8- 12, “The present invention relates to articles of footwear”): a sole  (See Col. 8, Lines 15 - 30, "A structure to form part of a shoe, comprising a sealed sole member... "); and an upper (33); wherein the sole comprises a midsole (40) defined by: an interior compartment defined by a wall that extends around an interior to form a closed compartment (See Figure 9, teaching an interior compartment defined by a wall (19a, 19b)  that extends around an interior to form a closed compartment), and 4U.S. Patent Application Serial No. 16/983,679 an elastomeric covering that extends around an exterior surface of the wall to completely surround the interior compartment (See Col. 4, Lines 51-68, "Another manner of enclosing the insert 10 in elastomeric material is to preform the upper and lower portions 19a, 19b of the encapsulating member, to conform to the shape of the insert 10"), wherein the midsole enables top-down compression when a force is exerted upon the midsole (See Col. 7 , Lines 25-30, "When the heel applies a load to the shoe, the mid-sole 51 will deflect at its mid-portion, the insert 10 being under compression and yieldable in proportion to the compression load applied by the heel (FIG. 11). When the load is released, the midsole 51 and the insert 10 will return to their original conditions as shown in FIG. 10").  
However, Rudy does not explicitly disclose wherein the interior comprises a fluid.
Langvin teaches footwear and discloses wherein the interior comprises a fluid (110) (See Paragraph 40, In particular, in some cases, fluid chamber 110 may be disposed in midsole 106 of sole structure 104”).
	Rudy is analogous art to the claimed invention as it relates to footwear having a midsole; and Langvin is analogous art to the claimed invention in that it provides a fluid filled chambers that can be disposed in a midsole and consist of a liquid for the shoe wearer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the midsole of Rudy, wherein the interior comprises a fluid, as taught by Langvin, in order to provide the wearer with enhanced cushioning that can help absorb shocks applied as an article contacts the ground during walking, running, jumping or other activities (Para 0038 Langvin).
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 16, Rudy/Langvin disclose the article of claim 15, wherein the sole further comprises an insole and an outsole (See Col. 2 Lines 14-29 of Rudy, "The encapsulated, pneumatically-inflated insert can form an integral part of the shoe, as by constituting its midsole or outsole portion").  
As to Claim 17, Rudy/Langvin disclose the article of claim 15, wherein the elastomeric material is selected from natural or synthetic rubber, natural or synthetic rubber blends, polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, silicone, polyether block amides, ethylene-vinyl acetate, thermoplastic elastomers, polyurethane, polyester, polyester polyurethane, polyether polyurethane, or combinations thereof (See Col. 6, Lines 15-31 of Rudy, "As set forth therein, the material of the insert can be selected from the following materials: polyurethane; polyester elastomer; fluoroelastomer; chlorinated polyethylene; polyvinyl chloride; chlorosulfonated polyethylene; polyethylene/ethylene vinyl acetate copolymer; neoprene; butadiene acrylonitrile rubber, butadiene styrene rubber; ethylene propylene polymer; natural rubber, high strength silicone rubber; low density polyethylene; adduct rubber; sulfide rubber; methyl rubber; thermoplastic rubbers").
As to Claim 18, Rudy/Langvin disclose the article of claim 15, wherein the fluid comprises a gas, a liquid, or combinations thereof (See Col. 5  Lines 65-68 and Col. 6 Lines 1 – 42 of Rudy, "It is, however, desirable to inflate the insert chambers with a large molecule gas, the material of the insert being such that the gas will not readily escape from the chambers 15").  
As to Claim 19, Rudy/Langvin disclose the article of claim 15, wherein the interior compartment includes two or more sub-compartments (See Paragraph 0045 of Langvin, "Generally, fluid chamber 110 can have any size and geometry. Examples of some possible geometries include, but are not limited to: box-like shapes, hemispherical shapes, regular three dimensional geometries, irregular three dimensional geometries as well as any other kinds of geometries. Furthermore, in other embodiments, article 100 can be configured with multiple fluid chambers, rather than a single fluid chamber. In other embodiments, two or more fluid chambers could be used"). 
Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 4,219,945 to RUDY (herein after "Rudy") in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. (herein after "Langvin") as to claims 1 and 15 respectively above, and in further view of United States Patent No. US 7,073,276 B2 to JOHN SWIGART (herein after "Swigart").
As to Claim 7, Rudy/Langvin disclose the midsole of claim 1. 
However, Rudy/Langvin do not disclose wherein the interior compartment has a volume of about 40-200 cubic centimeters.  
Swigart teaches footwear having fluid filled chambers wherein the interior compartment has a volume of about 40-200 cubic centimeters (See Col. 13, and Lines 4 – 8, “When bladder 14, or sealed chamber 14′, is incorporated in the heel area of a midsole an appropriate amount of shock attenuation is provided when the open internal volume of the chamber is between about 10 cubic centimeters and 65 cubic centimeters”).  
Swigart is analogous art to the claimed invention in that it provides an elastomeric fluid filled chambers that has a pressure and a volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment, with the volume of the interior compartment having a volume of about 40-200 cubic centimeters, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment would be a simple substitution of one known element (fluid chamber of Rudy/Langvin) for another (fluid chamber of Swigart) to obtain predictable results.
As to Claim 14, Rudy/Langvin disclose the midsole of claim 1.
However, Rudy/Langvin do not disclose wherein the fluid within the midsole interior has a pressure of about 0-350 kPa.  
Swigart teaches footwear having fluid filled chambers and discloses wherein the fluid within the midsole interior has a pressure of about 0-350 kPa (See Col. 15 of Swigart, teaching that a sealed chamber containing air at a pressure between ambient pressure and 5 psi of ambient pressure.   Ambient pressure is equal to 101.325 kPa and 5psi is equal to 34.4738 kPA, thus teaching the pressure claimed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment, with the volume of the interior compartment having a pressure of about 0-350 kPa, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment (of Rudy/Langvin) would be a simple substitution of one known element for another to obtain predictable results.
As to Claim 20, Rudy/Langvin disclose the article of claim 15.
However, Rudy/Langvin do not disclose wherein the fluid within the midsole interior has a pressure of about 0-350 kPa.  
Swigart teaches footwear having fluid filled chambers and discloses wherein the fluid within the midsole interior has a pressure of about 0-350 kPa (See Col. 15 of Swigart, teaching that a sealed chamber containing air at a pressure between ambient pressure and 5 psi of ambient pressure.   Ambient pressure is equal to 101.325 kPa and 5psi is equal to 34.4738 kPA, thus teaching the pressure claimed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment, with the volume of the interior compartment having a pressure of about 0-350 kPa, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment (of Rudy/Langvin) would be a simple substitution of one known element for another to obtain predictable results.
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 4,219,945 to RUDY (herein after "Rudy") in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. (herein after "Langvin") as to claim 1 above, and further in view of United States Patent Application No. US 2016/0353836 A1 to TOM LUEDECKE et al. (herein after "Luedecke").
As to Claim 8, Rudy/Langvin disclose the midsole of claim 1, wherein the covering is releasably attached to the midsole.  
However, Rudy/Langvin do not disclose wherein the covering is releasably attached to the midsole.
Luedecke teaches footwear and discloses wherein the covering is releasably attached to the midsole (See Annotated Figure1 of Luedecke, and Paragraph 0036, "An upper midsole member 130 is disposed adjacent to engage with the strobel member 140 and is unsecured at such engagement so as to be loose or “floating” in relation to the strobel member"). 

    PNG
    media_image1.png
    895
    608
    media_image1.png
    Greyscale
  

Luedecke is analogous art to the claimed invention in that it provides the covering which is releasably attached to the midsole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added the covering of Rudy/Langvin, with the covering which is releasably attached to the midsole, as taught by Luedecke, in order to form an article of footwear that includes fluid filled systems that provide a covering that can be removed or inserted to meet a user’s personal comfort.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 9, Rudy/Langvin disclose the midsole of claim 1.
However, Rudy/Langvin do not disclose wherein the covering is attached to a top surface of the midsole.
Luedecke teaches footwear and discloses wherein the covering is attached to a top surface of the midsole (See Annotated Figure 1 of Luedecke).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added the covering of Rudy/Langvin, wherein the covering is attached to a top surface of the midsole, as taught by Luedecke, to provide an article of footwear (e.g., for running and/or other athletic activities) including a sole structure that maintains adequate cushioning and comfort to the user while also having sufficient flexibility to enhance the natural gait cycle (heel-to-toe strike) of the user during foot movements as well as facilitating an easy heel-to-toe transition of the user's foot during the stance phase (weight-bearing phase of the gait cycle)(Col.1, Lines 52- 59 of Luedecke). 
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 4,219,945 to RUDY (herein after "Rudy") in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. (herein after "Langvin") as to claim 1 above, and further in view of United States Patent Application No. US 2016/0295968 A1 to FIDENCIO CAMPOS II et al. (herein after "Campos").
As to Claim 12, Rudy/Langvin disclose the midsole of claim 11.
However, Rudy/Langvin do not explicitly disclose wherein at least one sub-compartment is in fluid communication with at least one other sub-compartment.  
Campos teaches footwear having fluid filled chambers and discloses wherein at least one sub-compartment is in fluid communication with at least one other sub-compartment (See Paragraph 0052, "The first portion 38 of the third bladder element 18L is in fluid communication with the second portion 40 of the third bladder element 18L through the necked portion 32L").
Campos is analogous art to the claimed invention in that it provides a fluid filled chambers that have at least one sub-compartment is in fluid communication with at least one other sub-compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted at least one sub-compartment in fluid communication with at least one other sub-compartment, as taught by Campos, in order to form an article of footwear that includes fluid filled systems that provide optimal cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the sub compartment (of Rudy/Langvin) would be a simple substitution of one known element for another to obtain predictable results.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 4,219,945 to RUDY (herein after "Rudy") in view of United States Patent Application Publication No. US 2012/0255195 A1 to LANGVIN et al. (herein after "Langvin") as to claim 1 above, and further in view of United States Patent No. US 5,704,137 to TODD DEAN et al. (herein after "Dean").
As to Claim 13, Rudy/Langvin disclose the midsole of claim 1.
However, Rudy/Langvin do not disclose wherein the interior compartment is filled to about 40-100 percent capacity.  
Dean teaches footwear and discloses wherein the interior compartment is filled to about 40-100 percent capacity (See Col. 6, Lines 20 - 28, "The hydrodynamic pad 10 is filled with the fluid 29 to a volume comprising between about 40 percent and about 90 percent of the capacity of the hydrodynamic pad. Preferably, the fluid 29 is a 1000 Centistoke silicon based fluid that fills between about 60 percent and about 80 percent of the volumetric capacity of hydrodynamic pad 10. Fluids suitable for use in the hydrodynamic pad 10 include any liquid or gaseous substance").
Dean is analogous art to the claimed invention in that it provides a fluid filled chambers wherein the interior compartment is filled to about 40-100 percent capacity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fluid filled chambers of Rudy/Langvin, wherein the interior compartment is filled to about 40-100 percent capacity, as taught by Dean, to provide optimal cushioning and shock absorption to meet a user’s personal comfort.  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to footwear with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                       

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732